United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 5, 2007

                                                         Charles R. Fulbruge III
                             No. 04-10934                        Clerk


          BOLLARÉ S.A.; NORTH ATLANTIC TRADING COMPANY;
                NORTH ATLANTIC OPERATING COMPANY,

                                               Plaintiffs-Appellees,
                                versus


                      IMPORT WAREHOUSE INC; ET AL

                                                         Defendants,

               IMPORT WAREHOUSE, INC.; RAVI BHATIA,

                                              Defendants-Appellants.


          Appeal from the United States District Court
               for the Northern District of Texas
                     Case No. 3:99-CV-1196-R


Before JONES, Chief Judge, and BENAVIDES and STEWART, Circuit
Judges.

PER CURIAM:*

          The court has considered Appellants’ position in light of

oral argument, the briefs, and pertinent portions of the record.

Having done so, we find no reversible error of fact or law and

affirm for essentially the reasons stated by the district court.

          AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.